BOSTON COMMON U.S. EQUITY FUND ticker: BCAMX Supplement dated April 30, 2012 to Prospectus dated January 31, 2012 Please be advised that, as of April 30, 2012, shares of the Boston Common U.S. Equity Fund are available for purchase. Please retain this Supplement with the Prospectus. BOSTON COMMON INTERNATIONAL FUND ticker: BCAIX BOSTON COMMON U.S. EQUITY FUND ticker: BCAMX Supplement dated April 30, 2012 to Statement of Additional Information dated January 31, 2012 Please be advised that, as of April 30, 2012, shares of the Boston Common U.S. Equity Fund are available for purchase. Please retain this Supplement with the Statement of Additional Information.
